Citation Nr: 0623463	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-30 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether clear and unmistakable error was committed in a 
March 29, 2002, rating decision by taking jurisdiction of the 
issues of entitlement to service connection for asthma, 
cataracts, hearing loss and beriberi, and by taking 
jurisdiction of the issue of entitlement to an increased 
rating for pulmonary tuberculosis.

2.  Whether clear and unmistakable error was committed in a 
September 26, 2002, rating decision by taking jurisdiction of 
the issue of entitlement to a total rating based on 
individual unemployability.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran had periods of active service with the regular 
Philippine Army from May 1945 to June 1946.  He also served 
with the Bureau of Constabulary during the Japanese 
occupation of the Philippines.

This mater comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which determined that it committed clear 
and unmistakable error when it decided claims on the merits 
in rating decisions dated on March 29, 2002, and on September 
26, 2002.  The RO specifically found that it did not have 
jurisdiction to address the claims on the merits because the 
veteran had forfeited all rights, claims and benefits 
pertaining to gratuities for veterans administered by VA.


FINDINGS OF FACT

1.  At the time of the March 29, 2002, rating decision, the 
correct facts, as they were then known, were not considered 
by the adjudicator and the statutory and regulatory 
provisions then extant were not correctly applied in 
addressing the claims of entitlement to service connection 
for asthma, cataracts, hearing loss and beriberi and the 
claim of entitlement to an increased rating for pulmonary 
tuberculosis.  

2.  The March 29, 2002, rating decision addressing claims of 
entitlement to VA compensation benefits contained factual and 
legal errors of such magnitude, individually or cumulatively, 
that a different outcome would have to have been reached in 
their absence.

3.  At the time of the September 26, 2002, rating decision, 
the correct facts, as they were then known, were not 
considered by the adjudicator and the statutory and 
regulatory provisions then extant were not correctly applied 
in addressing the claim of entitlement to a total rating 
based on individual unemployability.  

4.  The September 26, 2002, rating decision addressing the 
claim of entitlement to VA compensation benefits contained 
factual and legal errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is shown in the March 29, 
2002, rating decision addressing the claims of entitlement to 
service connection for asthma, cataracts, hearing loss and 
beriberi and the claim of entitlement to an increased rating 
for pulmonary tuberculosis on the merits.  38 C.F.R. § 3.105 
(2005).

2.  Clear and unmistakable error is shown in the September 
26, 2002, rating decision addressing the claim of entitlement 
to a total rating based on individual unemployability on the 
merits.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board finds 
that the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) are not applicable to claims of clear and 
unmistakable error in an RO determination.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are not 
conventional appeals, but requests for revisions of previous 
decisions.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998).  Thus, the moving party bears 
the burden of presenting allegations of error which existed 
at the time of the decision alleged to be the product of CUE.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.  The Board notes that in situations where the RO 
initiates the claim of CUE, such as in this appeal, there is 
no requirement for assistance under the VCAA.

The veteran was a member of the regular Philippine Army when 
the Japanese invaded the Philippines.  Upon field 
investigation performed in June 1949, it was determined that 
the veteran served with the Bureau of Constabulary.  Thus, in 
an October 1953 Board decision, it was determined that the 
veteran forfeited all rights, claims and benefits to accrued 
and future benefits pertaining to gratuities for veterans 
administered by VA.

The veteran's estranged wife was awarded apportionment 
benefits as the forfeiture for treasonable acts was declared 
before September 1959.  See 38 C.F.R. § 3.902(c).  Since that 
time, the veteran's wife brought many claims for increase in 
benefits.  There was no question that the veteran's wife had 
standing to bring claims as she was determined entitled to 
apportionment benefits and the RO and the Board considered 
her claims for increases in ratings for the veteran's 
pulmonary tuberculosis throughout the 1960's and 1970's; the 
last Board decision addressing the rating assigned for 
pulmonary tuberculosis was in September 1981.

In October 1995, the veteran, himself, submitted an affidavit 
stating that his previous reports of service with the 
Japanese Army were false.  In December 1995, the RO advised 
the veteran that he needed to submit new and material 
evidence if he was requesting revocation of the forfeiture 
decision.  The veteran did not respond to that notice and, 
thus, there is no claim of entitlement to revocation of the 
forfeiture decision before the Board for adjudication.

In November 2000, the veteran submitted an application for VA 
compensation benefits.  In December 2001, the veteran 
submitted a medical statement in support of his claims.  The 
RO determined that the medical statement was fraudulent as it 
was from a known fixer and on March 29, 2002, the claims of 
entitlement to service connection for asthma, cataracts, 
hearing loss and beriberi, and for entitlement to an 
increased rating for pulmonary tuberculosis were denied on 
the merits.  The veteran subsequently submitted an 
application for a total rating based on individual 
unemployability and the RO denied that claim on the merits in 
a September 26, 2002, rating decision.  The 1953 forfeiture 
decision was not referenced in either of the 2002 rating 
decisions.

The veteran appealed the denial of a total rating and at an 
informal conference was advised that he had no entitlement to 
VA compensation benefits due to the forfeiture of all rights 
and claims in 1953.  In July 2003, the RO determined that it 
had clearly and unmistakably erred in addressing the 
veteran's claims for VA compensation benefits in its 2002 
rating decisions.  Consequently, it was determined that the 
veteran's appeal of the denial of a total rating was moot as 
the underlying decision was void based on the fact that the 
RO did not have jurisdiction to address the claim on the 
merits.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§§ 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).


The evidence of record clearly shows that the veteran 
forfeited his right to accrued and future claims and benefits 
administered by VA as a consequence of service determined to 
be treason in a 1953 Board decision.  This fact, although 
known at the time of the 2002 rating decisions in question, 
was not before the adjudicators.  Additionally, because of 
the oversight of the facts known in 2002, the statutory and 
regulatory provisions extant at the time of the rating 
decisions in question were incorrectly applied by addressing 
the claims on the merits instead of finding the veteran to 
have no standing to bring the claims based on his forfeiture 
of all rights to VA benefits as per 38 U.S.C.A. § 6104.  
These errors are undebatable and, had they not been made, the 
2002 rating decisions would have a different outcome in that 
the claims would have been denied based on lack of 
entitlement due to forfeiture of rights as opposed to a lack 
of entitlement based on medical evidence.  The veteran does 
not dispute the fact that, based on the evidence and law at 
the time of the 2002 rating decisions, the outcome of the 
RO's determinations would be different.  Rather, he asserts 
that he should be afforded VA benefits based on his periods 
of non-treasonable service or that he did not actually commit 
treason.

The Board finds that clear and unmistakable error was 
committed in both 2002 rating decisions in question based on 
the record and law that existed at the time of the 
adjudications in question.  It appears that the adjudicators 
did not realize that prior claims addressed on the merits 
were solely for the benefit of the veteran's estranged wife 
and not for him personally and it was not until the veteran 
appealed the denial of a total rating that it was brought to 
the attention of the adjudicators that the veteran did not 
personally have standing to claim entitlement to VA benefits.  
Thus, the appropriate law was not considered in denying the 
veteran's claims on the merits in both 2002 rating decisions.

Based on the finding of CUE in both the March 29, 2002, 
rating decision and the September 26, 2002, rating decision, 
the Board finds that both rating decisions must be revised to 
reflect the finding that the veteran is not entitled to VA 
compensation benefits based on his forfeiture of such 
entitlement in 1953.  As a consequence, his 


appeal of the September 2002 denial of a total rating on the 
merits is moot as there is no issue for adjudication.  Should 
the veteran desire to challenge the 1953 forfeiture, he may 
submit a claim for revocation with appropriate evidence as 
advised by the RO in its December 1995 letter to the veteran.


ORDER

Clear and unmistakable error having been committed in the 
March 29, 2002, rating decision denying the claims of 
entitlement to service connection for asthma, cataracts, 
hearing loss, and beriberi, and denying entitlement to a 
rating higher than 60 percent for pulmonary tuberculosis, the 
rating decision will be revised to reflect that the claims 
are denied as the veteran forfeited all rights to VA 
compensation benefits in 1953.

Clear and unmistakable error having been committed in the 
September 26, 2002, rating decision denying the claim of 
entitlement to a total rating based on individual 
unemployability, the rating decision will be revised to 
reflect that the claim is denied as the veteran forfeited all 
rights to VA compensation benefits in 1953.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


